DETAILED ACTION
This action is pursuant to the claims filed on 02/21/2020. Claims 1-13 are pending. A first action on the merits of claims 1-13 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2020 and 08/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 is/are objected to because of the following informalities:  
Claim 9 lines 1-2; “at least one of the cylindrical chambers comprises…” should read “one of the one or more cylindrical chambers comprises…” to increase clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a first portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be read as “the first portion”.
Claim 11 recites the limitation “the second cylinder”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be read as “the cylindrical chamber” to have proper antecedent basis with parent claim 1.
Claim 13 recites the limitation “the at least one electrode” in line 6, “on ore more cylindrical chambers” in line 8, “a cylindrical chamber” in lines 11-12, “a cylindrical chamber” in lines 16-17, “each of the one or more cylindrical chambers” in lines 13-14, and “the at least one electrode” in line 20. All of the above limitations lack sufficient antecedent basis in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Menkes (U.S. Patent No. 6,175,753).
Regarding claim 1, Menkes teaches An electrode apparatus (apparatus of Figs 10-11), wherein the electrode apparatus is configured to be applied on a skin with hair of a mammal for measuring an electrical bio-signal (Col 2 lns 28-35), and the electrode apparatus comprises one or more cylindrical chambers (Fig 11c cap 701), at least one of the cylindrical chambers comprising: a wall, which is configured to form a cavity within the cylindrical chamber (Fig 11c lower rim 731 forms inner cavity shown in fig 11d), a roof at a first end of said cylindrical chamber (Fig 11c top surface of cap 701), a second end of said cylindrical chamber opposite to the first end being open (see Fig 11d), and at least one electrode (Figs 10-11, Col 10 lines 9-13, bottom portion 729 define electrode making direct contact with skin to gather signals); and an elongated structure, within said cylindrical chamber (Fig 11a-d, central portion of hair grabbing element 720), comprising a first portion parallel to a central axis of said cylindrical chamber (Figs 10-11, hair grabbing element 720 has portion extending parallel to central axis), a first end of the elongated structure, the first end of the elongated structure belonging to the first portion (Fig 10d, 11a, and 11d, top end of Fig 11a interpreted as first end of the first portion), being attached to the roof (Fig 10d, 11a, 11d; first end is attached to roof of cap 701 via locking arms 740), and at least one second portion (Fig 11a protrusions 750), each comprising a second end opposite to the first end (Fig 11a protrusions 750 each have second end opposite to the top end of the central portion of element 720), the at least one second portion being configured to deviate from a direction of the central axis of said cylindrical chamber (Col 10 lns 9-15 protrusions can rotate); and the elongated structure is configured to rotate in order to bundle hair when applied to the mammal so as to improve a contact of the at least one electrode with the skin of the mammal (Col 10 lns 9-17).
Regarding claims 3 and 4, Menkes further teaches wherein the elongated structure is flexible and comprises polymer (Col 10 lns 1-4 and claim 3; grabbing element 720 is flexible and made of polyurethane).
Regarding claim 6, Menkes further teaches wherein the elongated structure comprises the at least one electrode (Figs 10-11, Col 10 lines 9-13, bottom portion 729 define electrode making direct contact with skin to gather signals is within chamber of cap 701).
Regarding claim 7, Menkes further teaches wherein the elongated structure comprises a shank as a first portion (Fig 11a shanks extending upwards of element 720 are first portion), and one or more bends, each of bends being one of said at least one second portion (protrusions 750 define one or more bends defining the second portions).
Regarding claim 8, Menkes further teaches wherein the elongated structure has a shape of at least one of the following: a hook (Figs 10-11 hair grabbing element 720 has a shape of a hook with protrusions 750 extending from the central portion to form a hook shape), a letter L.
Regarding claim 13, Menkes teaches A measurement method of an electrode apparatus (apparatus and method of Figs 10-11), wherein the electrode apparatus is applied on a skin with hair of a mammal for measuring an electrical bio-signal (Col 2 lns 28-35), comprises: collecting hair in a bundle with an elongated structure (Col 10 lns 9-17; Figs 10-11 elongated structure interpreted hair grabbing element 720), which is within a cylindrical chamber of the electrode apparatus (Figs 11a-d cylindrical chamber of cap 701), in response to rotation of the elongated structure for improving a contact of the at least one electrode (Col 10 lns 9-17), which is within the cylindrical chamber, with the skin of the mammal (Figs 10-11, Col 10 lines 9-13, bottom portion 729 define electrode making direct contact with skin to gather signals is within chamber of cap 701); where the electrode apparatus comprises one or more cylindrical chambers (Figs 11a-d cylindrical chamber of cap 701), and each of the elongated structure comprising a first portion parallel to a central axis of a cylindrical chamber within which the elongated structure is (Figs 10-11, central portion of hair grabbing element 720 has portion extending parallel to central axis), a first end of the elongated structure being attached to a roof at a first end of a cylindrical chamber within which the elongated structure is (Fig 10d, 11a, and 11d, top end of Fig 11 interpreted as first end of the first portion), the first end of the elongated structure belonging to the first portion (Fig 10d, 11a, and 11d, top end of Fig 11a interpreted as first end of the first portion), and each of the elongated structure comprising at least one second portion (Fig 11a protrusions 750), each comprising a second end opposite to the first end of the elongated structure (Fig 11a protrusions 750 each have second end opposite to the top end of the central portion of element 720), the at least one second portion of the elongated structure deviating from a direction of the central axis of a cylindrical chamber within which the elongated structure is (Col 10 lns 9-15 protrusions can rotate); and each of the one or more cylindrical chambers comprise a wall, which forms a cavity within each of said one or more the cylindrical chambers (Fig 11c lower rim 731 forms inner cavity shown in fig 11d of the cylindrical chamber), and each of the one or more cylindrical chambers comprise the at least one electrode (Figs 10-11, Col 10 lines 9-13, bottom portion 729 define electrode making direct contact with skin to gather signals), a second end of said one or more cylindrical chambers opposite to the first end being open (Figs 10-11 second end of cap 701 is open).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkes (U.S. Patent No. 6,175,753) in view of Yamashita (U.S. PGPub No. 2012/0136233).
Regarding claim 2, Menkes teaches the device of claim 1 as stated above.
Menkes fails to teach wherein the elongated structure is rotatable with respect to the roof.
In related prior art, Yamashita teaches a similar EEG apparatus (Figs 1-2) wherein a similar elongated structure is configured to rotate to move hair to ensure good electrode contact with skin (Figs 1-2; [0010]) wherein a similar elongated structure is rotatable with respect to the roof (Fig 2 rotary part 35 is rotatable relative to headband 21 (i.e., roof)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Menkes in view of Yamashita to incorporate the elongated structure as rotatable with respect to the roof to arrive at the device of claim 2. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known rotation mechanism (Menkes rotating the roof and elongated structure) for another well-known rotation mechanism (Yamashita rotating the elongate structure) to yield the predictable and well-known result of providing an elongated structure with the ability to rotate to clear hair from a measurement target to yield better electrode-skin contact (Menkes Col 10 lns 9-17; Yamashita [0010]).
Regarding claim 11, in view of the rejection of claim 8 above, Menkes further teaches and the elongated structure is configured to rotate with the rotation of the second cylinder (Col 10 lns 9-17) and is rotatably immobile relative to the roof (Col 10 lns 9-17, rotation of cap 701 causes rotation of element 720)
Menkes fails to teach wherein the elongated structure is immobile with respect to the roof.
Yamashita teaches a similar EEG apparatus (Figs 1-2) wherein a similar elongated structure is immobile with respect to the roof (Fig 2 rotary part 35 is immobile relative to headband 21 (i.e., roof)). It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the elongated structure as immobile relative to the roof, since applicant has not disclosed that immobility of the elongated structure relative to the roof solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the elongated structure being mobile relative to the roof (evidenced by paragraph [0027] of applicant’s PGPub 2021/0259635 disclosing an embodiment in which the elongated structure is mobile relative to the roof).
Regarding claim 12, in view of the rejection of claim 8 above, 
Menkes fails to teach wherein the electrode apparatus comprises a support, which is configured be attached on the skin of the mammal.
Yamashita teaches a similar EEG apparatus (Figs 1-2) comprising a support, which is configured be attached on the skin of the mammal (Figs 1-2, headband 21 is a support for the electrodes to attached to skin of mammal). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Menkes in view of Yamashita to incorporate a support to be attached to the skin of the mammal. Doing so would advantageously allow for multiple electrodes to be securely applied to a user’s skin to fit the target anatomy ([0037-0038]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkes (U.S. Patent No. 6,175,753) in view of Menkes-2 (U.S. Patent No. 6,201,982).
Regarding claim 5, Menkes teaches the device of claim 1 as stated above. Menkes further teaches wherein the elongated structure is flexible and configured to deviate the at least one second portion from the central axis (Col 10 lns 1-4 and claim 3; grabbing element 720 is flexible; thus protrusions 750 are configured to deviate from the central axis via bending).
Menkes fails to teach wherein the elongate structure comprises a bendable joint.
In related prior art, Menkes-2 teaches a similar EEG apparatus (Fig 6) wherein a similar elongate structure comprises a bendable joint (Figs 6-7 projections 58 connected via bendable joint 967 between figs 6-7). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated structure of Menkes in view of Menkes-2 to incorporate a bendable joint between the protrusions and their attachment to the grabbing element to arrive at the device of claim 5. Doing so would be a simple substitution of one well-known bendable configuration (injection molded polyurethane having no joints, but being flexible) for another well-known bendable configuration (bendable joint 967 allowing flexibility) to yield the same predictable result of providing an elongated structure with flexibility. 
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkes (U.S. Patent No. 6,175,753) in view of Yoshiyuki (JP 2006006667, translation provided).
Regarding claims 9-10, Menkes teaches the device of claim 1 as stated above.
Menkes fails to teach wherein at least one of the cylindrical chambers comprises a first cylinder, both ends of which are open, and a second cylinder, one of ends of the second cylinder comprising the roof, and another of the ends of the second cylinder being open; the second cylinder is configured to reside within the first cylinder such that the one of the ends, which is open, is deeper within the first cylinder than the one of ends comprising the roof; and the wall comprises a wall of the first cylinder and a wall the second cylinder; wherein the first cylinder comprises a thread on an inner side of the wall of the first cylinder; the second cylinder comprises a thread on an outer side of the wall of the second cylinder; the first cylinder and the second cylinder are configured attach with each other with the threads, and the second cylinder is configured proceed inward or outward a cavity of the first cylinder on a basis of a rotation of the second cylinder with respect to the first cylinder.
In related prior art, Yoshiyuki teaches a similar device (device of Fig 2) wherein at least one of the cylindrical chambers comprises a first cylinder (Fig 2 cylinder defined by walls 2), both ends of which are open (Fig 1 first cylinder is open via aperture 7a and bottom opening), and a second cylinder (Fig 2 electrode 3), one of ends of the second cylinder comprising the roof (top surface of electrode 3 defines roof that fills in aperture 7a), and another of the ends of the second cylinder being open (Fig 2 bottom of electrode 3 open to receive elastic member 4); the second cylinder is configured to reside within the first cylinder such that the one of the ends, which is open, is deeper within the first cylinder than the one of ends comprising the roof (electrode cylinder 3 is resided within first cylinder of walls 2; bottom end of electrode 3 is deeper within first cylinder than the top end defining the roof); and the wall comprises a wall of the first cylinder and a wall the second cylinder (Fig 2 both cylinders have a respective first and second cylinder wall); wherein the first cylinder comprises a thread on an inner side of the wall of the first cylinder ([0028], female screw 7b formed on inner surface of through hole 7a); the second cylinder comprises a thread on an outer side of the wall of the second cylinder ([0028] male screw 3a formed on outer surface of electrode 3); the first cylinder and the second cylinder are configured attach with each other with the threads ([0028]), and the second cylinder is configured proceed inward or outward a cavity of the first cylinder on a basis of a rotation of the second cylinder with respect to the first cylinder ([0028] claimed function is a result of the screw configuration of the components). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical chamber and hair grabbing element of Menkes in view of Yoshiyuki to incorporate the hair grabbing element as a second cylinder within the first cylinder with a threaded mating configuration to arrive at the device of claims 9-10. Doing so would be obvious to one ordinary skill in the art as a simple substitution of one well-known configuration (Menkes Figs 10-11 disclosing a similar configuration with element 720 within cap 701 for rotation to prepare skin) for another well-known configuration (Yoshiyuki disclosing two cylinders embedded with another for rotation to prepare skin) to yield the predictable result of an electrode configured to be clear a hair and skin surface of a mammal to yield ideal skin-electrode contact.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794